Eli Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
En escritura pública otorgada en la ciudad de Caguas a 20 de agosto de 1938, ante el notario Vicente Ferrer Rodrí-guez y Ortiz, entre Juan Vázquez Ramos con su esposa Pe-tronila Jiménez, y Ramón Fernández Pérez con su esposa Ana Carballo, los consortes Vázquez-Jiménez manifestaron que poseían en usufructo el solar que se describe en la escri-tura y que el compareciente Juan Vázquez Ramos había edi-ficado sobre él a sus expensas y bajo su administración y dirección una casa que quería se inscribiera a su favor en el registro de la propiedad. En el mismo documento Juan Vázquez confesó adeudar a Ramón Fernández Pérez la can-tidad de $100 y para garantizar su pago constituyó hipoteca voluntaria sobre la finca.
*741Presentado el documento de referencia para su inscrip-ción en el Registro de la Propiedad de Caguas, el registrador lo inscribió en cuanto a la edificación de la casa con el defecto subsanable de que habiendo manifestado Vázquez que la había edificado a sus expensas no acreditó que el dinero empleado en la edificación fuera de su exclusiva propiedad y denegó la inscripción en cuanto a la hipoteca por resultar que el deudor Vázquez había edificado la casa hipotecada estando, casado con Petronila Jiménez, tratándose por tanto de la hipoteca de un bien ganancial sin que la esposa hubiera dado su expreso consentimiento para ella.
Esa nota ha sido recurrida para ante esta Corte Suprema por Ramón Fernández Pérez.
Encontramos ajustada a derecho la nota recurrida, pues' aunque la casa de que se trata fué inscrita en el registro de la propiedad a favor de Vázquez, lo fué con el defecto sub-sanable de no haber acreditado que fuera privativo suyo el dinero empleado en la edificación y mientras no lo justifique subsiste el defecto subsanable apuntado por el registrador y debe reputarse bien de la sociedad de gananciales de los con-sortes Juan Vázquez y Petronila Jiménez la casa de que se trata, según el artículo 1322 del Código Civil. El mismo recurrente sostiene que la casa debió inscribirse a nombre de la sociedad conyugal de Juan Vázquez Ramos y Petronila Jiménez y no exclusivamente a favor del primero. Siendo ello así ha sido bien denegada la inscripción del derecho hipo-tecario constituido sobre la casa en cuestión, puesto que la esposa no ha dado su consentimiento expreso para la cons-titución de la hipoteca con sujeción a los artículos 159 y 1328 del código citado. Y no basta que el notario consignara en la escritura que las partes la aceptaban, pues tal manifesta-ción no es bastante a suplir el consentimiento expreso orde-nado por la ley.
Por las razones expuestas es de confirmarse la nota recurrida.

Confirmada la nota recurrida.

*742Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutchison.